Citation Nr: 1133923	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  03-00 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 

REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from April 1969 to May 1971.  He died in September 2008; the appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In October 2009, the appellant testified before a Decision Review Officer at the RO; and in April 2011 she testified at a video conference hearing before the undersigned Veterans Law Judge.  Copies of the hearing transcripts are associated with the claims folder and have been reviewed.  In April 2011, the appellant submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2008, the appellant was sent notice under the Veterans Claims Assistance Act of 2000 (VCAA) in reference to her claim for dependency and indemnity compensation (DIC) benefits.  38 U.S.C.A. §§ 5103, 5103A, (West 2002); 38 C.F.R. § 3.159 (2010).  However, the notice the appellant received was insufficient to satisfy the notice requirements under Hupp v. Nicholson, 21 Vet. App. 342 (2007) for DIC claims.  Under Hupp notice must include: (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  On remand, the AMC should issue a corrective notice letter in compliance with the requirements under Hupp.

The appellant contends that the Veteran's death is connected to his service-connected lumbar spine disability or medication taken for the disability.  It has also been suggested that the Veteran had cardiovascular disease and/or diabetes mellitus that had its onset in service or within the first post service year and caused or contributed to the cause of the Veteran's death.  

The Veteran died in September 2008.  During his life, the Veteran was service-connected for spondylosis with disc herniation, surgical fusion of L4-5 and S1 and lumbar spine failed back syndrome with degenerative disc disease and intervertebral disc syndrome that was assigned a 60 percent schedular rating from April 2001.  After his death, service connection was granted for a nondisplaced fracture of the right great toe, claimed as a right foot condition at zero percent from August 1999.  The Veteran had no other service-connected disabilities.  A total disability rating based on individual unemployability was awarded from May 26, 2006, and the appellant received accrued benefits based on this award.  

The Certificate of Death lists the Veteran's immediate cause of death or final disease or condition resulting in death as ventricular fibrillation.  The underlying cause or disease or injury that initiated events resulting in death or conditions leading to the immediate cause of death are listed as severe hypoxemia, aspiration pneumonitis, and severe vomiting.  Other significant conditions contributing to death but not resulting in the underlying case were end stage renal disease, and chronic ischemic heart disease.  The Veteran was not service-connected for any of the conditions associated with the immediate or underlying cause or any conditions contributing to death.

The appellant has asserted that medications prescribed for the Veteran's service-connected lumbar spine disability caused the side effects (such as elevation in his blood pressure), which precipitated his death.  Hearing Transcript (Tr.), pp. 8-9.  The appellant testified that the Veteran's doctors indicated to her that the pain from the Veteran's back injury caused his blood pressure to be elevated.  Tr., p. 7.  The appellant submitted medical statements from the Veteran's treating physician, Dr. WNS.  In a March 2011 written statement, Dr. WNS noted that the Veteran had hypertension since 1972.  He stated that the Veteran had chronic back pain, and the medication for it had made the blood pressure worse.  The hypertension was chronic and incurable, and difficult to control.  An August 2003 statement noted that the Veteran was found to have diabetes mellitus while on leave from the military on April 11, 1971.  Dr. WNS did not include the treatment records or comment on how he recalled the dates of treatment or diagnosis for pertinent disability.   

Service treatment records do not reflect findings or diagnoses of diabetes mellitus or hypertension.  A clinical entry dated on July 20, 1970 noted a family history of diabetes mellitus and noted "will get 5 hr GTT".  There is a July 1970 entry requesting blood and urine testing for "?Diabetes".  The results of that testing are not of record.  It was noted that the urinalysis at the discharge examination in April 1971 was negative for abnormality.  An April 27, 1971 mental status entry noted that the Veteran had been transferred from the stockade on April 14, 1971 (3 days after the Veteran was reportedly on leave).  The Veteran's personnel record is not in the claims folder.  

On VA examination in October 1988, the Veteran reported that he had hypertension and diabetes mellitus from 1974 and had been insulin dependent since 1976.  At a Board hearing in August 2003, the Veteran testified that he was diagnosed with diabetes mellitus in 1972 within one year of his service discharge.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a corrective VCAA notice letter.  The letter should be in compliance with Hupp, it should include: (1) a statement of the conditions, for which the Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.   

2.  Obtain the Veteran's personnel folder and associate it with the claims folder.  Specifically any information regarding his dates of incarceration in service should be obtained.  

3.  After obtaining any necessary authorization from the appellant, contact Dr. WNS at Heartland Medical and request his complete treatment folder and associate it with the record.  If the treatment records from 1971 and 1972 are unavailable, ask Dr. WNS to explain how he recalls specific dates and diagnoses regarding treatment of the Veteran from the early 1970s.  

4.  Re-adjudicate the appellant's claim for service connection for cause of the Veteran's death.  If the decision remains in any way adverse to the appellant, she and her representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


